DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/725,182 filed on 10/04/2017, which is now Patent 10874549 is acknowledged.
Election/Restrictions
Claim 24 claims the bobbin affixed to an internal cutting shaft that when reciprocating, the bobbin moves along together with the internal cutting shaft and the magnet is affixed to the housing and not movable, which is directing to an embodiment in figure 3A.  Claim 25 claims the at least one magnet is permanently affixed to the internal cutting shaft and moves along together with the internal cutting shaft and the bobbin is not moving, which is directing to an embodiment in figure 5A.  The limitation of claim 25 can not be depending on claim 24.  Claim 25 is hereby withdrawn.  Claim 31 also withdrawn for depending on withdrawn claim 25.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the bobbin motion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0369016 to Underwood.
Underwood teaches:
Claim 24:  A method of controlling a guillotine cutting device (100-2, fig. 2B), the device comprising: providing a bobbin (208, fig. 2B) wound with one or more pieces of magnetic wiring (para. 0038) and affixed to an internal cutting shaft (202, Fig. 2B), the one or more pieces of magnetic wiring capable of generating a magnetic field (208 is electromagnetic coil, para. 0038); providing at least one magnet (206, Fig. 2B, para. 0038) in communication with the bobbin; and generating at least one magnetic field from a provided voltage (para. 0024), wherein the bobbin moves forward and backward based on a difference in polarity of the magnet in response to the magnetic field (para. 0038).
Claim 26:  The at least one magnet (206, Fig. 2B) is affixed to an internal center of a shell (210, Fig. 2B) of the guillotine cutting device.
Claim 30:  The provided voltage controls the speed of the bobbin movement (para. 0039, the more voltage power the higher the rate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 , 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of US 2015/0157503 to Chon.
Underwood teaches:
The method of claim 24 (see rejection of claim 24 above).
Underwood fails to teach:
The provided voltage is pulsed.
The bobbin motion is bounded by one or more dampening materials.
The one or more dampening materials comprises one or more of silicone, rubber foam, metal, or plastic.
Chon teaches:
In the same filed as endeavor, a vitrectomy surgical device comprises reciprocating inner cutter (206, Fig. 2) actuate by magnetically charge element (210, 212, Fig. 2) and stopping mechanism (218, 220, Fig. 2) made of material that provides some level of dampening, such as rubber and silicone that help reduce noise made by vitrectomy probe (Col. 4, ll. 44-57).  The electric signals (306, 308, Fig. 3) are pulse waveforms (para. 0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the stopping mechanism as taught by Con into Underwood in order to reduce the noise made by the vitrectomy probe.
There is no art rejection for claims 33-34.
Allowable Subject Matter
Claims 28-29, 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the voltage is between 1 and 24 in claim 28 and 1 and 5 in claim 29.  The prior art also fails to disclose the shape of the magnet or the shape of the bobbin enhances the magnetic field density of the generated magnetic field in claims 36 and 37, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771